Citation Nr: 0531105	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  99-16 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the eyes.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a frostbite injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip condition.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.

6.  Entitlement to service connection for partial skull loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in New York, New York.  
In July 2005 the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for asthma is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  October 1962 and June 1991 rating decisions denied 
service connection for disability of the eyes.

2.  The evidence received since the June 1991 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's disability of the 
eyes claim.

3.  A June 1991 rating decision denied service connection for 
hearing loss.

4.  The evidence received since the June 1991 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's hearing loss 
disability claim.

5.  Hearing loss was not present during the veteran's active 
military service and is not otherwise shown to be related to 
the veteran's military service.

6.  An April 1984 rating decision denied service connection 
for residuals of a frostbite injury.

7.  The evidence received since the April 1984 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's residuals 
of a frostbite disability claim.

8.  A June 1991 rating decision denied service connection for 
a left hip disorder.

9.  The evidence received since the June 1991 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's left hip disorder 
claim.

10.  There is no medical evidence reflecting that the veteran 
has a partial skull loss disorder.


CONCLUSIONS OF LAW

1.  The June 1991 rating decision denying service connection 
for disability of the eyes is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence received since the June 1991 rating decision is 
not new and material, and the veteran's claim of service 
connection for disability of the eyes is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  The June 1991 rating decision denying service connection 
for hearing loss is final, and evidence received since the 
June 1991 rating decision is new and material, and the 
veteran's claim of service connection for hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

4.  Hearing loss was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

5.  The April 1984 rating decision denying service connection 
for residuals of a frostbite injury is final.  38 U.S.C.A. § 
7105 (West 2002).

6.  Evidence received since the April 1984 rating decision is 
not new and material, and the veteran's claim of service 
connection for residuals of a frostbite injury is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

7.  A partial skull loss disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
RO decisions issued in connection with the appeal have noted 
the evidence considered and the pertinent laws and 
regulations.  In addition, a letter sent in December 2003 
specifically noted the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefits sought and whether the veteran or VA bore the burden 
of producing or obtaining that evidence or information.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA materials of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the complete VCAA notice in this case was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claim on appeal, notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not be prejudicial error 
to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service and VA medical records are associated with 
the claims file.  The veteran has not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the appeal.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to this date, the earlier 
version of the law remains applicable in this case.

I.  Disability of the eyes

The veteran's claim of service connection for disability of 
the eyes was denied in unappealed October 1962 and June 1991 
rating decisions.

At the time of the October 1962 and June 1991 rating 
decisions, the evidence consisted of service medical records 
and a private medical record indicating that the veteran had 
compound myopia and myopic astigmatism.  The RO denied the 
veteran's claims on the basis that the veteran's disability 
of the eyes were "not a disability under the law." 

The evidence added to the claims file since June 1991 does 
not indicate that the veteran has a disability of the eyes 
related to service.  The evidence simply shows that the 
veteran has refractive error of the eyes, a fact that was of 
record at the time of the prior denials.  As such, the 
evidence submitted since the June 1991 rating decision is not 
material, in that it does not bear directly and substantially 
upon the specific matter under consideration, i.e., it does 
not show that the veteran has a disability of the eyes that 
was incurred in or aggravated by his military service.

The Board concludes that the evidence submitted subsequent to 
the June 1991 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's application to reopen this claim must be denied.

II.  Hearing loss.

The veteran's claim of service connection for hearing loss 
was denied in an unappealed June 1991 rating decision.

The Board notes that the evidence of record subsequent to the 
June 1991 rating decision includes a diagnosis (October 1995 
VA audiological examination) of mild to moderate bilateral 
sensorineural hearing loss (hearing loss was not of record at 
the time of the June 1991 rating decision).  As such, the 
Board finds that the evidence received since the June 1991 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the veteran's hearing 
loss claim.  Accordingly, the Board will review the veteran's 
claim on a de novo basis.

As there is no evidence that establishes that the veteran 
suffered an injury, disease or event noted during his 
military service related to hearing loss, the Board finds 
that affording the veteran an examination for the purpose of 
obtaining an opinion concerning a possible relationship 
between the veteran's disability and his military service is 
not appropriate in this case.  38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512 (2004).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Service medical records reveal no complaints or diagnoses of 
hearing loss.  The veteran's October 1957 service separation 
examination noted that the veteran's hearing as shown by the 
voice whisper test was 15/15 bilaterally.

The Board finds that the preponderance of the evidence is 
against the veteran's hearing loss claim.  While the medical 
records indicate that the veteran currently has bilateral 
hearing loss, evaluation performed at the veteran's October 
1957 service separation examination noted no such disability.  
The Board notes that hearing loss was also not noted on an 
August 1975 VA audiological examination or on a September 
1986 VA examination.  In short, hearing loss was not noted 
until years following service, and no health professional has 
linked the veteran's hearing loss to his military service.  
Further, as the medical records reveal that the veteran was 
not diagnosed with hearing loss within one year of his 
separation from active duty service, entitlement to service 
connection under the presumptive provisions of 38 C.F.R. 
§§ 3.307, 3.309 are not for application in this case.

The Board has also considered the veteran's statements and 
his July 2005 Board hearing testimony, which have been given 
weight as to his observation for symptoms and limitations 
caused by his hearing loss.  It does not appear, however, 
that the veteran is medically trained to offer any opinion as 
to causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 
494-495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Based on the foregoing, entitlement to service connection for 
hearing loss is not warranted.

III.  Residuals of a frostbite injury.

The veteran's claim of service connection for residuals of a 
frostbite injury was denied in an unappealed April 1984 
rating decision.

At the time of the April 1984 rating decision, the evidence 
consisted of service medical records and VA examinations.  It 
was noted that the veteran's January 1955 service medical 
records showed that the veteran had frostbite of the ears.  
No such disability was noted on his service separation 
examination or on the January 1984 VA examination.

The additional evidence submitted since the April 1984 rating 
decision is not material, in that it does not bear directly 
and substantially upon the specific matter under 
consideration, i.e., it does not show that the veteran 
currently has any residuals of a frostbite injury.  As such, 
the evidence submitted since the April 1984 rating decision 
is not material, and the veteran's application to reopen this 
claim must be denied.

IV.  Left hip

The veteran's claim of service connection for a left hip 
disability was denied in an unappealed June 1991 rating 
decision.  At the time of the June 1991 rating decision, the 
evidence consisted of service medical records and VA 
examinations that reflected a diagnosis of left hip 
arthritis.  The RO denied the veteran's claims on the basis 
that there was "no evidence to show that the veteran 
acquired any chronic hip disability as the result of his 
military service." 

While the evidence added to the claims file subsequent to 
June 1991 indicates that the veteran has a current left hip 
disorder, the evidence does not indicate that the veteran has 
a left hip disability related to service.  As such, the 
evidence submitted since the June 1991 rating decision is not 
material, and the veteran's application to reopen this claim 
must be denied.

V.  Partial skull loss.

At his July 2005 Board hearing, the veteran stated that he 
knew nothing about any skull loss and stated that there was 
nothing wrong with his head.  There are no medical records 
dealing with any complaints related to this condition.  In 
the absence of any showing of a current "partial skull 
loss" disorder, service connection for this claim must be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As the preponderance of the evidence is against the veteran's 
claims, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claims of entitlement to 
service connection for disability of the eyes, residuals of a 
frostbite injury, and a left hip condition is denied.

New and material evidence having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for hearing loss is granted.

Service connection for hearing loss is denied.

Service connection for partial skull loss is denied.


REMAND

The veteran's claim of service connection for asthma was 
denied in an unappealed September 1975 rating decision.  In a 
statement received in August 1998 the veteran indicated a 
desire to reopen his claim of service connection for asthma.  
While some of the veteran's service connection issues were 
addressed in a September 1998 rating decision and in an 
October 1998 letter (which the Board has construed as a 
rating decision pertaining to the application to reopen the 
service connection claims pertaining to the eyes, ears, and 
frostbite residuals), it appears that the veteran's asthma 
claim was not addressed until it appeared in the August 2004 
supplemental statement of the case.

The Board observes that in written argument dated in May 
2005, and at the July 2005 Board hearing, the veteran and his 
representative have essentially expressed disagreement with 
the August 2004 "rating decision" (August 2004 supplemental 
statement of the case) that denied reopening the service 
connection for asthma claim.  It is clear the veteran desires 
to pursue this claim.  As such, appropriate action, including 
issuance of a statement of the case on this issue, is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated from the 
August 2004 rating decision (supplemental 
statement of the case) concerning the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for asthma.  The veteran and 
his representative should be clearly 
advised of the need to file a timely 
substantive appeal if he wishes to 
complete an appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


